          Case 1:19-cv-03729-DLF Document 12 Filed 04/15/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                              )
BLACK ROCK CITY LLC,                          )
                                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )
                                              )     Civil Action No. 19-cv-03729-DLF
DAVID BERNHARDT,                              )
SECRETARY OF THE INTERIOR, et al.             )
                                              )
                                              )
       Defendants.                            )
                                              )
             UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER
                   OR OTHERWISE RESPOND TO COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendants respectfully request that the

deadline for answering or otherwise responding to the Complaint in this matter be extended by

one month from April 24, 2020 up to and including May 25, 2020. This is the first request for an

extension of this deadline.

       As good cause for this extension, the undersigned counsel has an overlapping deadline on

April 24, 2020 in another mattering pending in the United States District Court for the District of

Utah. Additionally, the President has declared a national emergency concerning the novel

coronavirus (COVID-19) outbreak, which is causing disruptions to the normal work environment

for the undersigned counsel. Defendants therefore respectfully request that the Court grant this

extension.

       Counsel for the Defendants conferred with counsel for Plaintiff, who indicated that

Plaintiff would not oppose this motion.
        Case 1:19-cv-03729-DLF Document 12 Filed 04/15/20 Page 2 of 2



DATE: April 15, 2020               Respectfully submitted,

                                   PRERAK SHAH
                                   Deputy Assistant Attorney General
                                   Environment and Natural Resources Division


                                    /s/ Michael S. Sawyer
                                   MICHAEL S. SAWYER
                                   Trial Attorney, Natural Resources Section
                                   United States Department of Justice
                                   Environment & Natural Resources Division
                                   P.O. Box 7611
                                   Washington, D.C. 20044-7611
                                   Telephone: 202-514-5273
                                   E-mail: michael.sawyer@usdoj.gov

                                   Counsel for Defendants




                                      2
